       Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 1 of 7




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BALL, #20190001029,

            Plaintiff,                CIVIL ACTION NO. 3:21-cv-00434

            v.                        (SAPORITO, M.J.)

WARDEN GARRY HAIDLE, et al.,

            Defendants.

                           MEMORANDUM

      The plaintiff in this case, Dawn Marie Ball, was previously granted

leave to proceed in forma pauperis (“IFP”) in this action. It has come to

our attention that the incarcerated plaintiff is subject to the “three

strikes rule” set forth in 28 U.S.C. § 1915(g). For the reasons stated

herein, upon sua sponte reconsideration of our prior order granting leave

to proceed IFP, we will revoke the plaintiff’s IFP status, vacate our prior

order, and order the plaintiff to pay the applicable filing and

administrative fees in full or face summary dismissal of this action.

 I.   BACKGROUND

      On January 26, 2021, our sister court received a pro se complaint

signed and dated by the plaintiff on January 2, 2021. (Doc. 2.) Because

the parties and the events giving rise to this action were located in this
       Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 2 of 7




judicial district, the action was transferred to this court on February 3,

2021. (Doc. 6.)

     The complaint names two defendants: the warden of Monroe

County Correctional Facility and a nurse practitioner who provides

primary medical care to inmates incarcerated there. It alleges that the

warden refused to implement adequate policies to maintain sanitary

conditions or to prevent the spread of COVID-19 within the jail. In

particular, the complaint alleges that the warden was responsible for her

placement in cells with other inmates who were COVID-positive. The

complaint alleges that the plaintiff contracted both hepatitis B and

COVID-19 as a result. It further alleges that the nurse practitioner was

deliberately indifferent to the plaintiff’s serious medical needs, refusing

to provide her with adequate treatment for both conditions.

     Together with the complaint, the plaintiff submitted a motion for

leave to proceed IFP in this action. (Doc. 12; see also Doc. 1.) Based on the

plaintiff’s representations with respect to her finances, we granted the

motion on March 26, 2021. (Doc. 17.) That same day, the clerk mailed a

request for waiver of service to the defendants. (Doc. 18.) On April 12,

2021, the nurse practitioner entered his appearance through counsel and



                                    -2-
         Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 3 of 7




waived formal service of process. (Doc. 19; Doc. 20.) He also filed a motion

to dismiss the complaint for failure to state a claim and a brief in support

of that motion. (Doc. 21; Doc. 22.) Because the time for the warden to

respond to the request for waiver has not yet expired, a summons has not

yet issued in this case.

     We have now learned that this plaintiff is subject to the “three

strikes rule” set forth in 28 U.S.C. § 1915(g) because she has previously

brought three or more federal actions or appeals that were dismissed as

frivolous, as malicious, or for failure to state a claim. See Ball v. Hummel,

577 Fed. App’x 96, 97 (3d Cir. 2014) (per curiam) (identifying three

strikes accumulated prior to May 2012).1 “Accordingly, [she] may not

proceed in forma pauperis unless [she] was in imminent danger of serious


     1  We note that Ball is currently incarcerated at Monroe County
Correctional Facility, a county jail where she has been assigned Inmate
Number 20190001029. Based on publicly available records, it is clear that
she is the very same Dawn Marie Ball, with a birthdate of May 18, 1970,
who was previously incarcerated at various state prisons in the custody
of the Pennsylvania Department of Corrections, where she was assigned
Inmate Number OL0342. See Pa. SAVIN Search Form (Ball, Dawn), at
https://www.vinelink.com/classic/#/home/site/39000 (last checked Apr.
15, 2021). See generally Fed. R. Evid. 201; Ilarraza v. Chuta, Civil Action
No. 1:15-cv-2406, 2017 WL 1246363, at *2 (M.D. Pa. Feb. 10, 2017)
(taking judicial notice of SAVIN offender information search results),
report and recommendation adopted by 2017 WL 1208347 (M.D. Pa. Apr.
3, 2017).

                                     -3-
          Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 4 of 7




physical injury at the time [she] filed [her] complaint.” Id. (citing Abdul-

Akbar v. McKelvie, 239 F.3d 307, 310–11 (3d Cir. 2001) (en banc)).

II.   DISCUSSION

      The plaintiff is barred from proceeding without prepayment of fees

unless she was “under imminent danger of serious physical injury.” See

28 U.S.C. § 1915(g). “The Act provides a limited exception to [the three

strikes] rule when a prisoner is in ‘imminent danger of serious physical

injury,’ which serves as a ‘safety valve’ to ensure that a prisoner is not

subject to serious injury due to his inability to pay a filing fee.” Brown v.

Lyons, 977 F. Supp. 2d 475, 481 (E.D. Pa. 2013). Allegations of imminent

danger must be evaluated in accordance with the liberal pleading

standard applicable to pro se litigants, although the Court need not credit

“fantastic or delusional” allegations. Gibbs v. Cross, 160 F.3d 962, 966–

67 (3d Cir. 1998). Moreover, “a prisoner claiming that she is in imminent

danger of serious physical harm must make specific and credible

allegations to that effect.” Ball v. Famiglio, 726 F.3d 448, 470 (3d Cir.

2013) (internal quotation marks and alterations omitted), 2 abrogated on

other grounds by Coleman v. Tollefson, 135 S. Ct. 1759 (2015). “When



      2   Notably, the appellant in this citation is the plaintiff in this case.

                                       -4-
       Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 5 of 7




considering whether imminent danger of physical injury has been

alleged, courts may reject ‘vague’ or ‘conclusory’ allegations as

insufficient to provide a basis for IFP status.” Brown, 977 F. Supp. 2d at

483 (citing Ball, 726 F.3d at 468).

     “[A] prisoner may invoke the ‘imminent danger’ exception only to

seek relief from a danger which is ‘imminent’ at the time the complaint

is filed.” Abdul-Akbar, 239 F.3d at 312. “‘Imminent’ dangers are those

dangers which are about to occur at any moment or are impending.” Id.

at 315. “Someone whose danger has passed cannot reasonably be

described as someone who ‘is’ in danger, nor can that past danger

reasonably be described as ‘imminent.’” Id. at 313. Moreover, “even if an

alleged harm may in fact be ‘impending,’ it does not satisfy this exception

if it does not threaten to cause ‘serious physical injury.’” Brown, 977 F.

Supp. 2d at 483 (citing 28 U.S.C. § 1915(g)).

     Based on the allegations of the pro se complaint, it is clear that no

imminent danger of serious physical injury has been credibly alleged. The

complaint alleges that the plaintiff was made to live and work in

unsanitary conditions and in close proximity to COVID-positive inmates.

It alleges that the nurse practitioner refused to retest her for COVID-19



                                      -5-
         Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 6 of 7




after she was relocated to new cells with other inmates who were COVID-

positive. It alleges that the nurse practitioner refused to provide medical

treatment after diagnosing her with hepatitis B, and he refused to send

her out to a hospital for treatment of her COVID-19. Most importantly,

the complaint alleges that the plaintiff has already contracted hepatitis

B and COVID-19. 3

     We find that the plaintiff has failed to allege any imminent danger

of serious physical injury. The danger alleged by the plaintiff is entirely

in the past, and thus cannot be said to be imminent. The purportedly

imminent danger alleged is exposure to two infectious diseases that she

has already contracted, to unsanitary conditions in general, and to other

inmates who are COVID-positive—all of which has already occurred.

Moreover, the exposure to COVID-positive inmates allegedly occurred

after the plaintiff herself had contracted COVID-19.

     Based on these allegations, the plaintiff has plainly failed to allege

an imminent danger of serious physical injury. Although either hepatitis

B or COVID-19 may in some circumstances ultimately result in serious


     3  Indeed, the complaint and attached exhibits indicate that she was
already suffering with symptoms of COVID-19 before she was moved into
the first cell with other inmates who were COVID-positive.

                                     -6-
        Case 3:21-cv-00434-SHR Document 25 Filed 04/16/21 Page 7 of 7




physical injury, the danger alleged here is entirely retrospective in

nature. The danger of exposure to unsanitary conditions in general or to

other inmates who are COVID-positive had clearly passed by the time

the plaintiff filed her complaint in this action, months after she had

already contracted both diseases. Moreover, the mere allegation that the

plaintiff had been denied unspecified medical treatment for her hepatitis

B, without more, is insufficiently specific to establish an imminent

danger to her health. See Mitchell v. Fed. Bureau of Prisons, 587 F.3d

415, 421–22 (D.C. Cir. 2009) (citing Abdul-Akbar v. McKelvie, 239 F.3d

307, 315 (3d Cir. 2001) (en banc)).

III.   CONCLUSION

       Based on the foregoing, the plaintiff’s IFP status will be revoked,

our order granting her motion for leave to proceed IFP will be vacated,

and the plaintiff will be ordered to pay the applicable filing fee in full

within thirty days or dismissal of this action will be recommended.

       An appropriate Order follows.



Dated: April 16, 2021                       s/Joseph F. Saporito, Jr.
                                            JOSEPH F. SAPORITO, JR.
                                            United States Magistrate Judge



                                      -7-
